Citation Nr: 1116857	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 1967 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction of the Veteran's claim has been transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to a compensable evaluation for left ear hearing loss.  Initially, however, the Board observes the Veteran's representative has raised the issue of service connection for hearing loss of the right ear.  See April 2011 Appellant's Brief.  The Board notes that service connection for hearing loss of the right ear was previously denied by an unappealed rating decision issued by the RO in July 2008.  As the newly raised issue of whether new and material evidence has been submitted to reopen a claim of service connection for hearing loss of the right ear has not yet been addressed by the RO, the Board does not have jurisdiction of this issue at the present time.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board observes that, if hearing loss is service-connected for both ears, the bilateral disability is rated as a single condition.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  As such, the Veteran's increased rating claim is impacted by the outcome of his application to reopen a claim of service connection for hearing loss of the right ear, and therefore, is inextricably intertwined with the application to reopen.  The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As increased rating claim is "inextricably intertwined" with the application to reopen, the increased rating claim must also be remanded to the AOJ in accordance with the holding in Harris.

Furthermore, with respect to the Veteran's claim for an increased rating, the Board observes the Veteran was last provided a VA examination in October 2006.  Since the October 2006 VA examination, the Veteran has submitted the results of private audiograms which indicate a possible increase in severity in his hearing loss.  As such, a new VA examination is warranted to determine the current severity of the Veteran's left ear hearing loss.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Finally, with respect to the private audiograms submitted by the Veteran, the Board observes that, while speech discrimination scores were provided, it is unclear whether these tests utilized the Maryland CNC test as required by regulation.  See 38 C.F.R. § 4.85(a).  When a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes, VA has a duty to seek clarification from either the private examiner or the claimant.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. January 4, 2011).  As such, on remand, the AOJ should contact the private examiner to determine whether the Maryland CNC was used in conjunction with the private audiological testing submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for right ear hearing loss.  All appropriate procedures should then be followed.  The Veteran should be advised that, if he wishes to initiate an appeal of this issue, he must file a timely notice of disagreement following the issuance of a rating decision.

2. Contact each private examiner who conducted the July 2006, November 2007 and July 2008 audiometric testing submitted by the Veteran.  Each examiner should be requested to verify whether the Maryland CNC test was utilized in determining the Veteran's speech discrimination scores.  

3. Following the above, schedule the Veteran for a VA examination to assess the current severity of the Veteran's left ear hearing loss disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The examiner should specifically comment on the impact of the Veteran's left ear hearing loss upon his social and industrial activities including his employability.  The VA audiologist is also requested to provide a discussion regarding the apparent differences, if any, presented by the private audiometric testing and that conducted by VA.  

A discussion of the complete rationale for all opinions provided should be included in the examination report.

4. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


